—Appeal by the defendant from a judgment of the Supreme Court, Kangs County (J. Goldberg, J.), rendered May 4, 2000, convicting him of criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the sentencing court improperly considered charges of which he was acquitted as a *505basis for imposing sentence is unpreserved for appellate review (see CPL 470.05 [2]), and, in any event, is without merit (see People v Robinson, 250 AD2d 629; see also People v Hall, 46 NY2d 873, 875, cert denied 444 US 848).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80). Altman, J.P., S. Miller, Adams and Cozier, JJ., concur.